Citation Nr: 0708279	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which granted the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), to 50 percent disabling effective 
August 27, 2004 (the date that VA received the veteran's 
claim).  The veteran disagreed with the evaluation assigned 
to his service-connected PTSD in March 2005 and requested a 
higher initial rating.  He perfected a timely appeal in July 
2005 and requested a Travel Board hearing.  The veteran 
subsequently withdrew his request for a Travel Board hearing 
in a written statement received at the RO in November 2005.  
See 38 C.F.R. § 20.704 (2006).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that a review of the medical evidence of 
record reasonably raises a claim of entitlement to service 
connection for alcohol abuse as secondary to service-
connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc); 38 C.F.R. § 3.310 (2006).  At the veteran's 
most recent VA (contract) examination in January 2005, the 
examiner stated that the veteran "suffers from an alcohol 
abuse disability that is due to the primary service-connected 
mental disorder of PTSD."  This examiner also diagnosed 
chronic alcohol abuse.  Accordingly, a claim of entitlement 
to service connection for alcohol abuse as secondary to 
service-connected PTSD is referred back to the RO for 
adjudication.

The increase in the evaluation assigned for PTSD to 70 
percent, as discussed below, raises the issue of the 
veteran's entitlement to a total rating based on individual 
unemployability. This issue is therefore referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained; 
unfortunately, the veteran's service medical records were 
destroyed in a fire and are not available for review.

2.  The competent evidence suggests that the veteran's 
service-connected PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation and impaired 
impulse control (such as unprovoked irritability with periods 
of violence).


CONCLUSION OF LAW

An initial evaluation of 70 percent for service-connected 
PTSD is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004 and May 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his claim; the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, while the October 
2004 and May 2005 letters fail to provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence supports 
the veteran's claim for a higher initial rating of 70 percent 
for service-connected PTSD.  See Fenderson, supra.  Neither 
the veteran nor his service representative have alleged that 
the effective date currently assigned to his service-
connected PTSD was in error.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notice was provided to the veteran in October 2004, before 
the RO decision that is the subject of this appeal.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes VA medical 
records, including VA examination reports.  In November 2005, 
the Social Security Administration (SSA) notified VA that the 
veteran was not receiving SSA disability benefits.  

The RO also has made repeated attempts to obtain the 
veteran's service medical records.  In October 2004, the 
National Personnel Records Center (NPRC) notified VA that the 
veteran's service medical records had been destroyed in a 
fire that occurred there in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
also is obligated to evaluate and discuss in its decision all 
of the evidence that may be favorable to the appellant.  See 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  For reasons that 
will be explained below in greater detail, the medical 
evidence supports a higher initial evaluation of 70 percent 
for the veteran's service-connected PTSD.  Thus, there is no 
duty to provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Higher Initial Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling since August 27, 2004 (the date that he 
filed his service connection claim with VA).  An evaluation 
of 50 percent disabling is available for PTSD under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2006).

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Finally, a maximum evaluation of 
100 percent disabling is available for PTSD that is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform the activities of daily living (including the 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for the names of close 
relatives, his own occupation, or his own name.  Id.

The evidence of record shows that, on VA Vet Center 
psychosocial assessment in October 2004, the veteran 
complained of depression, sleep disturbance, low energy, and 
suicidal ideation. The VA counselor stated that the veteran 
had served in World War II in the European theater as a 
flight engineer and top turret gunner in B-17 and B-24 
bombers.  The veteran reported flying 33 combat missions, 
primarily over Italy.  He also reported losing several of his 
crew members during these missions.  One crewman was killed 
by enemy anti-aircraft fire (or "flak").  Another crewman 
froze to death in the tail gun turret.  The veteran reported 
further that several of his crew members had been injured 
during these missions.  He stated that "every mission was 
incredibly dangerous and the odds of a safe return [were] 
minimal."  He also felt "constant fear of not making it 
through the next mission."  The veteran reported "some 
degree of marital discord" that produced additional anxiety 
for him.  The VA counselor determined that the veteran's 
symptoms were consistent with PTSD and that the veteran 
"understate[d] the emotional content of his combat 
experience."  The veteran's Global Assessment of Functioning 
(GAF) score was 50, indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The VA counselor stated that the veteran's PTSD 
was moderately severe and caused substantial distress.  The 
diagnoses included PTSD.

In response to a request for the veteran's service medical 
records, NPRC notified VA in October 2004 that his records 
had been destroyed in a catastrophic fire that occurred there 
in 1973.  NPRC also provided a copy of an "Enlisted Record 
And Report Of Separation" for the veteran.  A review of this 
report confirms that the veteran served in combat during 
World War II and was honorably discharged.  His military 
occupational specialty (MOS) was an airplane mechanical 
gunner.  He participated in the following battles and 
campaigns: Rome, Arno, Southern France Air Offensive, Europe, 
Rhineland, Northern Apennines, Air Combat Balkans, Naples, 
and Foggia.  His awards included the Air Medal with 3 oak 
leaf clusters.  

In an October 2004 statement, the veteran described his in-
service stressors.  He stated that his B-17 had been caught 
in "prop wash" or turbulence while attempting to land and 
had nearly crashed when returning from a mission.  He also 
stated that, on a mission over southern Romania, his bomber 
had taken fire in the top turret and the gun sight, injuring 
him.  On another mission, his bomber had encountered dense 
clouds and nearly crashed in to a mountain.  Finally, on a 
mission over Blechhammer, Germany, his bomber encountered 
extremely heavy flak that left him "scared stiff.  The sky 
was black. I could feel our plane being lifted up from 
explosions underneath us.  When we returned back to base, our 
B-17 had 34 holes in it, some of which were quite large."

In response to a second request for the veteran's service 
medical records, NPRC notified VA in December 2004 that no 
records were available.

On VA (contract) examination in January 2005, the veteran 
complained of trouble sleeping, nightmares, difficulty 
concentrating, and mood swings since his discharge from 
active service.  The VA examiner had reviewed the veteran's 
VA medical records and "miscellaneous" service medical 
records.  The veteran described his trouble sleeping as 
constant, frequent awakenings and constant difficulty 
returning to sleep.  He had been seen by a flight surgeon 
during active service for stress and was grounded for a time.  
Following service separation, the veteran stated that he had 
difficulty holding down a steady job and had been employed at 
as many as ten jobs.  He described his relationship with his 
spouse as "sometimes turbulent."  He had good relationships 
with his 3 living children.  He had experienced major changes 
in his social functioning as a result of his psychiatric 
problems and was "a loner."  The veteran described his in-
service stressor as being wounded on one of the bombing 
missions that he participated in during active service.  
After he was wounded, he was grounded for 2 weeks at a rest 
camp.  He experienced persistent recurring nightmares about 
his in-service stressors a few times a month.  There was a 
persistent feeling as if the traumatic event were recurring 
and it was associated with fear, a racing heart beat, and 
sweating.  The veteran also reported avoidance, a persistent 
markedly diminished interest or participation in significant 
activities, a persistent feeling of detachment or 
estrangement from others, a persistent difficulty falling or 
staying asleep, persistent irritability or outbursts of anger 
that were easily triggered, a persistent exaggerated startle 
response, and a persistent difficulty concentrating.  

Mental status examination of the veteran showed normal 
orientation, appropriate appearance and hygiene, an abnormal 
affect and mood with impaired impulse control and some 
unprovoked irritability and periods of violence, normal 
speech, panic attacks that occurred as often as once a month 
and lasted for a few minutes, no delusions, a history of 
intermittent hallucinations although no hallucinations were 
present at this examination, no obsessional rituals, 
appropriate thought processes, no impairment in judgment, 
normal abstract thinking, mildly impaired memory, no 
homicidal ideation, and passive thoughts of death.  The 
veteran's Global Assessment of Functioning (GAF) score was 
60, indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  The VA examiner 
stated that the veteran had difficulty establishing and 
maintaining effective work and social relationships because 
he did not have many friends and did not go out of his way to 
make them.  The diagnoses included PTSD.

In a March 2005 statement, the veteran requested a higher 
initial rating for his service-connected PTSD.  He contended 
that he had experienced "continuing thoughts of suicide for 
60 years" and had few friends.  He also contended that his 
life was "controlled, dominated by PTSD."  In a statement 
on his VA Form 9, the veteran stated that his recent VA 
examination did not show his "true PTSD disability 
picture."  Finally, the veteran's service representative 
also disputed the results of the veteran's VA examination in 
a statement attached to a VA Form 646 received at the RO in 
September 2005.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling since August 27, 2004 (the date that VA 
received his service connection claim).  He appeals for a 
higher initial rating.  See Fenderson, supra.

The Board finds that a higher initial rating of 70 percent is 
warranted for the veteran's service-connected PTSD.  The 
medical evidence of record shows that the veteran's PTSD is 
manifested by certain symptoms, including suicidal ideation 
and impaired impulse control (such as unprovoked irritability 
with periods of violence), suggestive of a 70 percent rating 
for PTSD.  The VA counselor stated in October 2004 that the 
veteran understated his psychiatric problems.  The veteran 
also has consistently reported his in-service combat 
stressors.  The VA examiner stated in January 2005 that the 
veteran's impaired impulse control and outbursts of anger 
have been easily triggered since his service separation.  The 
veteran felt detached or estranged from others, did not have 
friends or go out of his way to make them, and had a markedly 
diminished interest or participation in significant 
activities, although he reported having a good relationship 
with his 3 living children.  He also reported persistent 
symptoms of sleep disturbance, nightmares about his in-
service combat experiences, recurrent recollections of in-
service combat trauma, increased arousal, an exaggerated 
startle response, and difficulty concentrating.  Although the 
veteran's GAF score of 60 suggested moderate PTSD symptoms, 
there are indications in the medical evidence of record of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  In other words, several of 
the symptoms characteristic of the next level of impairment 
(criteria for a 70 percent rating) are apparent.  

The Board acknowledges that the symptoms recited in the 
criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  In 
this regard, the Board notes that, although the veteran is 
retired, the symptoms of his service-connected PTSD markedly 
diminished his level of social functioning such that a higher 
initial evaluation of 70 percent is warranted.  

The Board further finds that there is no evidence of total 
occupational and social impairment such that a higher initial 
evaluation of 100 percent is warranted for the veteran's 
service-connected PTSD.  For example, at his January 2005 VA 
examination, the veteran's thought processes were 
appropriate.  The VA examiner stated that the veteran 
appeared to pose no threat of persistent danger of injury to 
himself or others.  There were no changes in his activities 
of daily living.  The veteran was fully oriented with only 
mild memory loss and, although there was a history of 
delusions, no delusions were present at this examination.  
There is no competent opinion to support a finding that the 
veteran's PTSD is manifested by total industrial or social 
impairment.  In the absence of such impairment or gross 
impairment in thought processes, persistent delusions, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an inability to maintain personal 
hygiene, disorientation, and memory loss for the names of his 
close relatives, his own occupation, or his own name, the 
Board finds that the preponderance of the evidence is against 
a higher initial evaluation of 100 percent for the veteran's 
service-connected PTSD.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran and his 
service representative as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 
C.F.R. § 3.321(b)(1) (2006).  The Vet Center counselor stated 
in October 2004 that the veteran had been retired "for a 
number of years", including throughout the pendency of this 
appeal.  The psychiatric evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  The 
veteran did not indicate any significant work impairment when 
examined.  It is noted that the higher initial rating of 70 
percent granted in this appeal contemplates severe industrial 
impairment.  There has been no showing by the veteran that 
his PTSD has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization beyond 
that contemplated by the rating schedule.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, the Board finds that a higher initial rating of 70 
percent for service-connected PTSD is warranted.  38 U.S.C.A. 
§ 1110, 5107(b); 38 C.F.R. § 4.130, DC 9411 (2006).  See 
Fenderson, supra.  The appeal is granted.


ORDER

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder is granted, subject to the 
restrictions on payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


